Citation Nr: 0630927	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  03-22 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to May 1972.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Wichita, Kansas (RO).

A motion to advance this case on the Board's docket was 
received and granted by the Board in March 2005, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2005).

An April 2005 Board decision denied entitlement to service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).  Consequent to an April 
2006 Order granting an April 2006 Joint Motion for Remand 
(Joint Motion), the veteran's appeal has been remanded to the 
Board.

A letter was sent to the veteran and his attorney on June 20, 
2006, in which he was given 90 days from the date of the 
letter to submit additional argument or evidence in support 
of his appeal prior to the Board's readjudication.  A letter 
was received from the veteran's attorney, Virginia A. Girard-
Brady, Esq., in August 2006, noting that the veteran had no 
additional information to submit, requesting immediate 
readjudication of his appeal.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The April 2006 Joint Motion found that VA failed to assist 
the veteran in obtaining all of the information pertinent to 
her claim for service connection for PTSD.  Specifically, the 
Joint Motion noted that the veteran's service personnel 
records indicated he was stationed at the United States Naval 
Support Facility (USNSF), Cam Ranh Bay, and with the United 
States Naval Construction Battalion, Maintenance Unit 302, 
Cam Ranh Bay, in 1970.  Additionally, it noted that the 1970 
Command History, a copy of which was received by the RO in 
December 2001, specified that the United States Naval Air 
Facility (USNAF), Cam Ranh Bay, was subject to rocket attacks 
in August and December 1970, including an attack on barracks 
number five.  Ultimately, the Joint Motion found that VA 
failed its duty to assist the veteran by not first 
determining whether USNSF, Cam Ranh Bay, and/or Maintenance 
Unit 302, was part of or co-located with USNAF, Cam Ranh Bay.  

Additionally, the Joint Motion noted that the Board failed to 
discuss whether VA had complied with the requirements set 
forth by Sizemore v. Principi, 18 Vet. App. 264, 273-74 
(2004).  Specifically, the Joint Motion concluded that the 
Board had failed to discuss whether the veteran had been 
notified of the opportunity to corroborate his stressors by 
submitting "buddy" statements from fellow servicepersons 
and superiors regarding the alleged stressor events.  Id.  

Accordingly, VA cannot proceed in adjudicating the veteran's 
case before the actions discussed above have been completed, 
and the Board is unable to accomplish these tasks on its own, 
the case is remanded for the following actions:

1.  The RO must provide notice as 
required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO must contact the veteran, 
and afford him the opportunity to 
identify or submit any additional 
pertinent evidence in support of his 
claim.  Specifically, in addition to 
notifying the veteran that he may 
submit additional VA and/or private 
treatment records regarding his claimed 
disability, the RO must also inform the 
veteran that he may submit 
corroboration in the form of "buddy" 
statements, to include statements from 
fellow service members, family members, 
or friends (including letters written 
home while in service), as to his 
claimed stressor events.  See Sizemore 
v. Principi, 18 Vet. App. 264, 274-75 
(2004).

If the veteran identifies additional 
treatment records or other pertinent 
documents not already associated with 
the claims file, the RO must attempt to 
procure copies.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure 
same, the RO must notify the veteran 
and (a) identify the specific records 
the RO is unable to obtain; (b) briefly 
explain the efforts that the RO made to 
obtain those records; and (c) describe 
any further action to be taken by the 
RO with respect to the claim.  The 
veteran and his attorney must be given 
an opportunity to respond.  

3.  The RO must contact the Joint 
Services Records Research Center 
(JSRRC), or other appropriate resources 
to include the veteran's service 
department, and request that a 
determination is made as to whether, for 
the year 1970, the United States Naval 
Support Facility, Cam Ranh Bay, and/or 
United States Navy Maintenance Unit 302, 
was part of, or co-located with, the 
United States Naval Air Facility, Cam 
Ranh Bay.  All attempts to secure this 
evidence must be documented in the 
claims file, and all responses received 
from the JSRRC, and/or other appropriate 
resources, should be associated with the 
claims file.

4.  When the above development has been 
completed, the claim must be 
readjudicated.  If the benefit remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his attorney.  After they have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

THE BOARD NOTES THAT THIS CASE IS ADVANCED ON THE BOARD'S 
DOCKET.  As the actions requested above are directed in 
accordance with a Court remand, this claim must be afforded 
expeditious treatment.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


